Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-21105-Civ-TORRES


  TAMARA LAW,

        Plaintiff,

  v.

  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINES,

        Defendant.

  ______________________________________/

   ORDER ON CARNIVAL’S MOTION FOR PARTIAL SUMMARY JUDGMENT

        This matter is before the Court on Carnival Corporation’s d/b/a Carnival

  Cruise Line (“Defendant” or “Carnival”) motion for partial summary judgment

  against Tamara Law (“Plaintiff”). [D.E. 31]. Plaintiff responded to Defendant’s

  motion on June 14, 2021 [D.E. 35] to which Defendant did not reply and the time to

  do so has now passed. Therefore, Defendant’s motion is now ripe for disposition.

  After careful consideration of the motion, response, reply, and relevant authority,

  and for the reasons discussed below, Defendant’s motion for partial summary

  judgment is GRANTED as to counts two and three.1




  1     On July 13, 2021, the parties consented to the jurisdiction of the undersigned
  Magistrate Judge to take all necessary and proper action as required by law
  through and including trial and entry of final judgment. [D.E. 39].
                                           1
Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 2 of 10




                                   I.      BACKGROUND

        In February 2019, Plaintiff was a cruise line passenger onboard the Carnival

  Ecstasy. While walking down a flight of stairs, Plaintiff “caught her shoe in the

  protruding strip, causing her other foot to get caught in the exposed gap, resulting

  in serious injuries to her foot, which required extensive medical care and

  treatment[.]” [D.E. 1 at ¶14]. Staff members cleaned Plaintiff’s wounds and she

  sought medical treatment after returning home. Plaintiff filed this action on March

  12, 2020 because Carnival knew that the steps were in disrepair and failed to take

  any action to remedy the danger.         Plaintiff also claims that, when she sought

  medical treatment onboard the vessel, the ship’s infirmary failed to render the

  appropriate care.     Therefore, Plaintiff filed this action with three counts of

  negligence for the condition of the stairs in count one and for Carnival’s negligent

  medical staff in counts two and three.

                      II.   APPLICABLE PRINCIPLES AND LAW

        “The court shall grant summary judgment if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” Fed. R. Civ. P. 56(a).

        A party asserting that a fact cannot be or is genuinely disputed must
        support the assertion by: (A) citing to particular parts of materials in
        the record, including depositions, documents, electronically stored
        information, affidavits or declarations, stipulations (including those
        made for purposes of the motion only), admissions, interrogatory
        answers, or other materials; or (B) showing that materials cited do not
        establish the absence or presence of a genuine dispute, or that an
        adverse party cannot produce admissible evidence to support the fact.




                                                2
Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 3 of 10




  Fed. R. Civ. P. 56(c)(1). “On summary judgment the inferences to be drawn from

  the underlying facts must be viewed in the light most favorable to the party

  opposing the motion.” Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475

  U.S. 574, 597 (1986) (quoting another source).

        In opposing a motion for summary judgment, the nonmoving party may not

  rely solely on the pleadings, but must show by affidavits, depositions, answers to

  interrogatories, and admissions that specific facts exist demonstrating a genuine

  issue for trial. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,

  323B24 (1986). The existence of a mere “scintilla” of evidence in support of the

  nonmovant’s position is insufficient; there must be evidence on which the jury could

  reasonably find for the nonmovant. See Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 252 (1986). “A court need not permit a case to go to a jury . . . when the

  inferences that are drawn from the evidence, or upon which the non-movant relies,

  are ‘implausible.’” Mize v. Jefferson City Bd. Of Educ., 93 F.3d 739, 743 (11th Cir.

  1996) (citing Matsushita, 475 U.S. at 592-94).

        At the summary judgment stage, the Court’s function is not to “weigh the

  evidence and determine the truth of the matter but to determine whether there is a

  genuine issue for trial.” Anderson, 477 U.S. at 249. In making this determination,

  the Court must decide which issues are material. A material fact is one that might

  affect the outcome of the case. See id. at 248 (“Only disputes over facts that might

  affect the outcome of the suit under the governing law will properly preclude the

  entry of summary judgment. Factual disputes that are irrelevant or unnecessary



                                            3
Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 4 of 10




  will not be counted.”).   “Summary judgment will not lie if the dispute about a

  material fact is ‘genuine,’ that is, if the evidence is such that a reasonable jury could

  return a verdict for the nonmoving party.” Id.

                                      III.   ANALYSIS

        Carnival’s motion seeks partial summary judgment on Plaintiff’s medical

  negligence claims in counts two and three. Carnival argues that both counts fail

  because Plaintiff has no evidence to support her allegations. Carnival points out,

  for example, that Plaintiff admitted during a deposition that she had no criticism of

  the medical treatment that Carnival rendered. Carnival also accuses Plaintiff of

  failing to present any evidence on the applicable standard of care, whether the

  medical staff breached that standard, and whether the alleged negligence caused

  her injuries. While Carnival admits that Plaintiff disclosed three physicians as

  experts, Carnival says that there is no evidence to support the allegations of

  medical negligence. For these reasons, Carnival concludes that partial summary

  judgment should be entered as to counts two and three.

        A.     General Principles of Maritime Law

         Claims arising from alleged tort actions aboard ships sailing in navigable

  waters are governed by general maritime law. See Keefe v. Bahama Cruise Line,

  Inc., 867 F.2d 1318, 1320 (11th Cir. 1989). Under maritime law, a shipowner has a

  duty to exercise reasonable care to those aboard the vessel who are not members of

  the crew. See Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 630

  (1959). However, a shipowner “is not liable to passengers as an insurer, but only for



                                             4
Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 5 of 10




  its negligence.” Keefe, 867 F.2d at 1322. To prove negligence, a plaintiff must show:

  (1) that the defendant had a duty to protect the plaintiff from a particular injury, (2)

  that the defendant breached the duty, (3) that the breach was the actual and

  proximate cause of the plaintiff's injury, and (4) that the plaintiff suffered

  damages. See Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012).

  “The failure to show sufficient evidence of each element is fatal to a plaintiff’s

  negligence cause of action.” Taiariol v. MSC Crociere, S.A., 2016 WL 1428942, at *3

  (S.D. Fla. Apr. 12, 2016) (citing Isbell v. Carnival Corp., 462 F. Supp. 2d 1232, 1237

  (S.D. Fla. 2006) (“Each element is essential to Plaintiff's negligence claim and

  Plaintiff cannot rest on the allegations of [the] complaint in making a sufficient

  showing on each element for the purposes of defeating summary judgment.”)).

  While maritime law controls, the Court may rely on state law to supplement

  maritime law so long as it does not alter or overrule maritime law. See Faddish v.

  Buffalo Pumps, 881 F. Supp. 2d 1361, 1368 (S.D. Fla. 2012).

        B.     Counts Two and Three

        Turning to the merits, Carnival says that there is insufficient evidence of

  medical negligence in counts two and three. Carnival claims that vicarious liability

  cannot exist for medical malpractice when there is no underlying negligence of an

  independent contractor or agent. In Carnival’s view, this undermines counts two

  and three because Plaintiff testified that the ship’s medical personnel properly

  treated and bandaged her foot. Carnival also relies on Plaintiff’s written discovery

  responses because she fails to criticize the medical treatment she received and



                                             5
Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 6 of 10




  advances no evidence to support any of her remaining allegations.          The only

  assertion that Plaintiff purportedly made is that Carnival’s medical staff, while

  dealing with a separate patient, failed to give her the attention and urgency that

  she deserved.    Because this fails to constitute medical negligence and the

  allegations in counts two and three are unsupported, Carnival concludes that the

  analysis can end here.

        Carnival further says that counts two and three are defective for an entirely

  separate reason because Plaintiff has no expert testimony to support any of her

  allegations of medical negligence. See Lambert v. United States, 198 F. App’x 835,

  839 (11th Cir. 2006) (“Generally the standard of care in medical malpractice cases is

  determined through expert testimony.”) (citing Pate v. Threlkel, 661 So. 2d 278, 281

  (Fla. 1995); Torres v. Sullivan, 903 So. 2d 1064, 1068 (Fla. 2d DCA 2005)). That is,

  even if the Court ignored other shortfalls, Carnival claims that there is no way

  around the fact that “[e]xpert testimony is required to establish medical causation

  for conditions not readily observable or susceptible to evaluation by lay persons,”

  and that Plaintiff has met none of that here. Mann v. Carnival Corp., 385 F. Supp.

  3d 1278, 1285 (S.D. Fla. 2019) (citing Rivera v. Royal Caribbean Cruises, Ltd., 711

  F. App’x 952, 954 (11th Cir. 2017) (“When the causal link between alleged injuries

  and the incident at issue is not readily apparent to a lay person, expert medical

  testimony as to medical causation is typically required.”)).    While Plaintiff has

  disclosed three treating physicians to opine “on causation, disability, restrictions,

  prognosis, and required future medical care and treatment,” Carnival is unsure how



                                           6
Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 7 of 10




  any of these individuals have anything to do with Plaintiff’s medical negligence

  claims. [D.E. 32-3 at 2]. Thus, Carnival concludes that Plaintiff has no evidence to

  support any of her medical negligence claims and, as a result, they cannot survive

  summary judgment.

        Plaintiff has no opposition to Carnival’s motion and says that any damages

  she suffered will be recoverable under her negligence theory in count one. Plaintiff

  agrees, in other words, to the relief sought and dedicates no more than two

  sentences in her response to Carnival’s motion. Hence, Carnival’s motion is, for all

  practical purposes, unopposed.

        An unopposed motion for summary judgment may not be granted simply

  because there is a lack of opposition. See United States v. One Piece of Real Prop.

  Located at 5800 SW 74th Ave., Miami, Fla., 363 F.3d 1099, 1101-02 (11th Cir.

  2004) (citations and quotations omitted). Rather, a “district court must review the

  motion and the supporting papers to determine whether they establish the absence

  of a genuine issue of material fact,” and “must indicate that the merits of the motion

  were addressed.” United States v. One Piece of Real Prop. Located at 5800 SW 74th

  Ave., Miami, Fla., 363 F.3d 1099, 1102 (11th Cir. 2004) (citations and quotation

  marks omitted); see also United States v. 5800 SW 74th Ave., 363 F.3d 1099, 1101

  (11th Cir. 2004) (“[T]he district court cannot base the entry of summary judgment

  on the mere fact that the motion was unopposed, but, rather, must consider the

  merits of the motion”).




                                            7
Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 8 of 10




        Here, Carnival’s motion is well taken because, based on the unrebutted

  record, Plaintiff has no evidence to support any of her medical negligence

  allegations. When Carnival questioned Plaintiff, for example, at her deposition on

  whether she had any criticisms of the medical care she received, she only stated

  that she felt neglected and upset:

        Q. Do you have any criticisms of the medical care provided to you
        onboard the vessel by Carnival’s doctor and nurse?

        A. I don’t have any criticism. I just felt very neglected. I felt very
        upset that no one was concerned about where I fell or asked me to
        show them where I fell, where I got hurt. I was not very good care. I
        was not very pleased with it, but the dressing was good, the cleaning of
        the dressing was good.

  [D.E. 32-2 at 156:19-157:2]. Plaintiff never stated that Carnival’s medical personnel

  acted negligently.

        Plaintiff’s treating physicians are equally unhelpful because, while she

  disclosed them as expert witnesses, none of them produced an expert report.

  Plaintiff says instead that these experts will “render opinions on causation,

  disability, restrictions, prognosis, and required future medical care and treatment,

  as well as provide opinions as to the whether the treatment to date has been

  reasonable and necessary, including the medical bills.”      [D.E. 32-3 at 2].   But,

  Plaintiff has no evidence on whether Carnival breached a standard of care, or

  whether the medical personnel caused her injuries.

        This is plainly insufficient because, under federal maritime law, a plaintiff is

  required to set forth evidence of four elements on summary judgment: duty, breach,

  causation, and damages. Plaintiff has no evidence, however, of any breach. See,

                                            8
Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 9 of 10




  e.g., Kellner v. NCL (Bahamas), Ltd., 2016 WL 4440510, at *1 (S.D. Fla. Aug. 22,

  2016) (“Each element, including causation, is essential to Plaintiff's negligence

  claim.”) (citing Isbell v. Carnival Corp., 462 F. Supp. 2d 1232, 1238 (S.D. Fla. 2006));

  Celotex Corp., 477 U.S. at 317 (“[A] complete failure of proof concerning an essential

  element of the nonmoving party’s case necessarily renders all other facts

  immaterial.”). The problems are even worse with respect to causation because, by

  her own admission, Plaintiff has no expert that can opine on whether Carnival’s

  medical staff caused her injuries.       That is an equally fatal defect because, to

  establish causation in a negligence case, expert testimony is required for injuries

  not readily observable.     See, e.g., Drury v. Cardiac Pacemakers, Inc., 2003 WL

  23319650, at *3 (M.D. Fla. June 3, 2003) (“In a negligence case, in order to establish

  causation, expert testimony is necessary.”); Marking v. Novartis Pharm. Corp., Inc.,

  2002 WL 32255405, at *3 (S.D. Fla. Feb. 12, 2002) (finding that a plaintiff is

  required to introduce expert testimony to establish medical causation); Scott v.

  United States, 127 F. Supp. 422, 424 (N.D. Fla. 1955) (“[I]t has been consistently

  held that whether there was a causal connection between an accident . . . [and a

  sustained injury] . . . is a question with respect to which only medical experts with

  training, skill, and experience could . . . express an intelligent opinion”).

        Because evidence of each negligence element is required to defeat summary

  judgment and Plaintiff relies solely on allegations to support her medical negligence

  claims, Carnival’s motion for summary judgment as to counts two and three is

  GRANTED. See, e.g., First Nat. Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289



                                              9
Case 1:20-cv-21105-EGT Document 44 Entered on FLSD Docket 07/23/2021 Page 10 of 10




   (1968) (“What Rule 56(e) does make clear is that a party cannot rest on the

   allegations contained in his complaint in opposition to a properly supported

   summary judgment motion made against him.”).

                                 IV.   CONCLUSION

         For the foregoing reasons, Carnival’s motion for partial summary judgment

   [D.E. 31] is GRANTED as to counts two and three.

         DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of

   July, 2021.

                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




                                         10
